Citation Nr: 0929011	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  08-02 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction of the rating for service-connected 
bilateral hearing loss from 40 percent to 10 percent 
evaluation, effective June 1, 2007, was proper.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In June 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO notified the 
Veteran of a proposed rating reduction in the evaluation for 
his service-connected bilateral hearing loss, to a rating 
below 40 percent; he was provided sufficient time to present 
new evidence and the opportunity for a pre-decisional 
hearing.

2.  A March 2007 rating decision reduced the evaluation for 
the Veteran's service-connected bilateral hearing loss to a 
noncompensable rating, effective June 1, 2007, which was then 
increased to 10 percent, effective June 1, 2007, in a May 
2007 rating decision. 

3.  The 40 percent disability evaluation was in effect for 
less than five years at the time the reduction took effect.

4.  At the time of the reduction, there was no competent and 
probative evidence establishing that the Veteran had hearing 
acuity warranting less than a 40 percent rating evaluation. 

5.  The RO's decision to reduce the Veteran's evaluation from 
a 40 percent rating to 10 percent was not supported by the 
evidence contained in the record at the time of the 
reduction.


CONCLUSION OF LAW

The reduction in the disability rating of the Veteran's 
service-connected bilateral hearing loss from 40 percent to 
10 percent, effective June 1, 2007, was not proper, and the 
40 percent rating is restored, effective June 1, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 
4.3, 4.7, 4.21 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision herein to restore the 40 percent 
rating for service-connected bilateral hearing loss, 
effective June 1, 2007, is a full grant of the benefits 
sought on appeal, no further action is required to comply 
with the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008) and the 
implementing regulations.

II.  The Merits of the Claim

The Veteran has appealed the reduction of the rating assigned 
to his service-connected bilateral hearing loss from 40 
percent to 10 percent, effective June 1, 2007.  He 
specifically argues that the VA examinations upon which the 
reduction was based were inadequate.  Thus, he argues that 
the rating was improperly reduced and should be restored.


Prior to reducing a veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  See 38 C.F.R. § 3.105(e) (2008).  In the 
advance written notice, the beneficiary will be informed of 
his right for a pre-determination hearing, and if a timely 
request for such a hearing is received (i.e., within 30 
days), benefit payments shall be continued at the previously 
established level pending a final determination.  See 38 
C.F.R. § 3.105(i)(1) (2008).

The Board observes that the RO complied with the procedures 
set forth in 38 C.F.R. § 3.105(e) and notified the Veteran of 
the proposed rating reduction, as well as his rights in 
challenging this proposed reduction, in a rating decision 
issued in December 2006.  The reduction was then assigned in 
a March 2007 rating decision, effective June 1, 2007, 
providing ample time for the Veteran to submit additional 
evidence and avail himself of a pre-determination hearing.  
Thus, VA satisfied the procedural requirements imposed on the 
reduction of disability ratings.

VA regulation 38 C.F.R. § 3.344 pertains to disabilities 
which are likely to improve and examination reports 
indicating improvement.  In Brown v. Brown, the United States 
Court of Appeals for Veterans Claims (Court) noted that this 
regulation applied to ratings which had been continued for 
long periods of time at the same level (five years or more).  
See Brown v. Brown, 5 Vet. App. 413 (1993).  In this case, 
the 40 percent disability rating had been in effect since 
August 25, 2004, less than two years before the reduction 
took effect.  Thus, various provisions of 
38 C.F.R. § 3.344, pertaining to stabilization of disability 
ratings, do not apply; reexamination disclosing improvement 
will warrant a rating reduction.  See 
38 C.F.R. § 3.344(c) (2008).  Nevertheless, the Court noted 
in Brown that there are several general VA regulations that 
apply to all rating reductions regardless of whether the 
rating has been in effect for five years or more.  Id. at 
420-21.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  See Brown, 5 
Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10 (2008).  A 
claim as to whether a rating reduction was proper must be 
resolved in the Veteran's favor unless the Board concludes 
that a fair preponderance of evidence weighs against the 
claim.  See Brown, 5 Vet. App. at 421.

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
(Maryland CNC) combined with the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second.  To 
rate the degree of disability for service-connected hearing 
loss, the Rating Schedule has established eleven auditory 
acuity levels, designated from Level I, for essentially 
normal acuity, through Level XI, for profound deafness.  See 
38 C.F.R. § 4.85(h), Tables VI, VIA (2008).  In order to 
establish entitlement to a compensable rating for hearing 
loss, certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss must be met.  

The results of the pure tone audiometry test and speech 
discrimination test are charted on Table VI, Table VIA, in 
exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  
See 38 C.F.R. § 4.85 (2008).  Table VIA is for consideration 
when an exceptional pattern of hearing loss is shown, 
specifically when the pure tone threshold at 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more, or when the pure 
tone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2008).  
When the pure tone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more in a particular ear, 
determination of the level of hearing acuity in that ear will 
be made using either Table VI or Table VIA, whichever results 
in the higher numeral.  Id.  

The record shows that the Veteran's service-connected 
bilateral hearing loss disability was assigned a 40 percent 
rating in a November 2005 rating decision.  Thereafter, the 
Veteran applied for a rating in excess of 40 percent.  As 
part of the development of this claim, the Veteran was 
provided with a VA examination in December 2006, and based on 
the results of the examination; the Veteran's rating was to 
be reduced from 40 percent to a noncompensable rating.  At 
this examination, the pure tone thresholds documented were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
70
70
LEFT
25
25
40
65
70

The average decibel loss was 58 decibels in the right ear and 
50 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
84 percent in the left ear.  

Using Table VI, these audiometric test results show the 
Veteran had Level III hearing loss in the right ear and Level 
II hearing loss in the left ear.  38 C.F.R. 
§ 4.85.  Applying the percentage ratings for hearing 
impairment found in Table VII, Level III hearing acuity in 
the right ear combined with Level II hearing acuity in the 
left ear results in a noncompensable rating.  Id.  Thus, the 
results of this examination indicated that a rating in excess 
of 10 percent rating was not warranted.  Id.  


After this examination, the Veteran submitted a private 
audiological evaluation dated in January 2007 that suggested 
that his hearing loss was worse than demonstrated in December 
2006.  As a result, the RO scheduled the Veteran for a second 
VA examination.  At an April 2007 VA examination, the pure 
tone thresholds documented were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
70
75
LEFT
30
35
40
70
65

The average decibel loss was 61 decibels in the right ear and 
53 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 76 percent in the right ear and 
76 percent in the left ear.  

Using Table VI, these audiometric test results show the 
Veteran had Level IV hearing loss in the right ear and Level 
IV hearing loss in the left ear.  See 38 C.F.R. 
§ 4.85 (2008).  Applying the percentage ratings for hearing 
impairment found in Table VII, Level IV hearing acuity in the 
right ear combined with Level IV hearing acuity in the left 
ear results in a 10 percent rating.  Id.  Thus, the results 
of this examination also indicated that a rating in excess of 
10 percent rating was not warranted.  Id.  As this 
examination supported a higher rating than the December 2006 
examination, the Veteran's rating evaluation was reduced to 
10 percent, rather than the noncompensable rating initially 
proposed. 

With respect to the January 2007 private audiogram submitted 
by the Veteran, the Board notes that these results are not 
competent evidence for VA rating purposes.  In this regard, 
the Board notes that a January 2007 private audiogram report 
states that speech discrimination was measured using CID W-22 
PB Words-Monitored Live Voice as opposed to the Maryland CNC 
test required under VA regulations.  Moreover, the audiogram 
was not interpreted, and it is outside the Board's purview to 
do so.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions).  Thus, the Board may not consider 
this audiogram in determining the propriety of the reduction.

For the same reasons, a March 2007 private audiogram may not 
be used in assessing the propriety of the reduction.  
Further, audiological evaluations, to include an October 2007 
VA examination, and March 2008, July 2008, September 2008, 
and May 2009 private evaluations are also not for 
consideration as they were added to the record after the 
reduction took effect.  A reduction must be supported by a 
preponderance of the evidence of record at the time the 
reduction took effect.  See Greyzck v. West, 12 Vet. App. 
288, 292 (1999) (sustained improvement of the disability must 
have been warranted based on all evidence of record at the 
time of the reduction), citing 38 C.F.R. 3.344(a).  Thus, 
evidence received after June 1, 2007 is not relevant to the 
claim.  Thus, the claim rests on the adequacy of the VA 
examinations upon which the reduction was based.

In this regard, the Board first notes that the December 2006 
VA examiner did not have access to the Veteran's claims file.  
In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court 
restored a rating and remanded the case, in part, because the 
VA medical examiner did not review the claims folder prior to 
the examination.  The Court noted that the failure to review 
the record rendered the examination inadequate because the 
disability was not viewed in relation to its history, citing 
38 C.F.R. § 4.1. 

The Board also observes that the VA examiner takes issue with 
classification by the Veteran as his hearing loss as "severe 
hearing loss with sensorial [sic] tinnitus," noting that 
"sensorial" is not appropriate medical terminology.  
Therefore, she stated that the Veteran's reported diagnosis 
was not a "true" diagnosis.  However, she also did not 
acknowledge the fact that a November 2005 VA examiner did, in 
fact, diagnose the Veteran with a mild to severe 
sensorineural hearing loss.  Thus, the Board finds that the 
December 2006 VA examiner's understanding of the history of 
the Veteran's hearing loss disability was impaired by the 
unavailability of the claims file.  

As for the April 2007 VA examination, the Board notes that 
the examination request states that the claims file was sent 
to the examiner; however, the examination report does not 
show that she reviewed the claims file.  Further, the 
examiner considered her findings in comparison to the 
December 2006 findings, but she also did not address the 
November 2005 VA examination findings or contemplate the 
results of the January 2007 private audiogram, which was 
relevant to the Veteran's medical history even if not 
appropriate for consideration in this decision. 

Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Here, neither the December 2006 nor April 2007 VA 
examiner addressed the functional impact of the Veteran's 
hearing loss disability on his daily life.  Accordingly, the 
Board finds that neither the December 2006 nor April 2007 VA 
examination is adequate for the purpose of reducing the 
rating evaluation for service-connected bilateral hearing 
loss.  Therefore, these examination reports have no probative 
value with respect to this claim.  As a result, there is no 
competent evidence in support of the reduction.

Based on the above, the Board finds that there is not a 
preponderance of the evidence in support of the reduction of 
the rating for service-connected bilateral hearing loss.  
Thus, the Board finds that the reduction of the rating for 
service-connected bilateral hearing loss was not proper, and 
the 40 percent rating evaluation for service-connected 
bilateral hearing loss is restored, effective June 1, 2007. 









ORDER

The reduction of the disability rating for the Veteran's 
service-connected bilateral hearing loss from 40 percent to 
10 percent not being proper, the 40 percent disability 
evaluation is restored, effective June 1, 2007.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


